Perlin, C. J. Claimant, a physician, has brought this action to recover the sum of $5,518.50 for medical and surgical services rendered to numerous inmates and employees of East Moline State Hospital between November, 1965, and June, 1972. Respondent has filed a motion for summary judgment, to which Claimant has not responded, alleging that certain of the claims are barred by the two year statute of limitations embodied in Section 22 of the Court of Claims Act, Ill.Rev.Stat., Ch. 37, §439.22; that others are barred by Rule 5D(3) of the Court of Claims; and that others are unfounded because the recipients of the medical services were not patients under the jurisdiction of the Department of Mental Health. On consideration of the complaint herein and Respondent’s motion for summary judgment, the Court finds: 1. That this action was filed on January 10, 1975, and that Claimant’s claim for services rendered to the following individuals are forever barred by the statute of limitations by reason that the services were performed prior to January 10, 1973: Matilda Dundy $300.00 Clarence Anderson 675.00 Carol Olson 230.00 Harold Brown 300.00 Charles Musch 350.00 Ruth Alberta Welte 375.00 Minnie Dykstra 375.00 June Lisenbee 15.00 Eva German 300.00 James E. McIntosh 10.00 Hulde S. Terrell 10.00 Margie A. Wright 15.00 John Wise 17.50 Margaretta Light 10.00 Margaret Carr 10.00 Total $2,992.50 2. That the claims for services allegedly performed by Claimant for John R. Stotts in the amount of $10, and Margaret Murphy in the amount of $30, are not properly brought in this action inasmuch as the individuals are not Department of Mental Health recipients. To include these claims, as to which the Department of Mental Health cannot provide a departmental report, would be violative of Rule 5D(3) of the Court of Claims, which prohibits claims against more than one department being filed in the same action. 3. That the claim for services allegedly performed by Claimant for James McCarthy has been paid. 4. That the following claims for services are not challenged by the Respondent and are in fact acknowledged as due and owing by the Department of Mental Health: James Jenkins $567.00 Ignatus Kowalczyk 100.00 Audrey Monroe 300.00 Rick Girton 221.00 Glen Sanders 300.00 Curtis Miller 300.00 Elsie H. Melville 375.00 Alice Frank 350.00 Pearl Hunter 240.00 for a total due and owing of $2,753.00. Wherefore, this Court orders that the following enumerated claims totaling $2,992.50 are forever barred: Matilda Dundy $300.00 Clarence Anderson 675.00 Carol Olson 230.00 Harold Brown 300.00 Charles Musch 350.00 Ruth Alberta Welte 375.00 Minnie Dykstra 375.00 June Lisenbee 15.00 Eva German 300.00 James E. McIntosh 10.00 Hulde S. Terrell 10.00 Margie A. Wright 15.00 John Wise 17.50 Margaretta Light 10.00 Margaret Carr 10.00 It is further ordered that the claims for the services rendered to John R. Stotts, Margaret Murphy, and James McCarthy are hereby dismissed. It is further ordered that Claimant be, and hereby is, awarded the sum of Two Thousand Seven Hundred Fifty-Three Dollars ($2,753.00) for medical services rendered to the following individuals: James Jenkins $567.00 Ignatus Kowalczyk 100.00 Audrey Monroe 300.00 Rick Girton 221.00 Glen Sanders 300.00 Curtis Miller 300.00 Elsie H. Melville 375.00 Alice Frank 350.00 Pearl Hunter 240.00